Citation Nr: 0618171	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to a compensable rating for left eye 
chalazion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1954.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Board videoconference hearing was held before the undersigned 
in July 2004.

The issue of entitlement to a compensable rating for left eye 
chalazion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

It is not shown that poliomyelitis was present in service or 
within the 35 days thereafter, or that poliomyelitis is 
related to service.


CONCLUSION OF LAW

Service connection for poliomyelitis is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.379 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service 
connection.  An October 2002 letter (prior to the rating 
appealed) from the RO explained what the evidence needed to 
show to substantiate the claim.  It also explained that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including medical records, 
employment records or records from other federal agencies but 
that it was ultimately his responsibility to ensure that 
records were received by VA.  While this letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to the claim, it explained the type of evidence 
necessary to substantiate the claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.  
While this notice letter incorrectly asked the veteran to 
submit any evidence within 30 days, the veteran was not 
prejudiced by this request as he was able to and did submit 
evidence beyond this 30 day time-frame and the RO did not 
issue its initial rating decision until April 2003.   The 
April 2003 rating decision and a December 2003 statement of 
the case (SOC) provided the text of applicable regulations 
and explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), such notice would only be relevant 
if the benefit sought was being granted. 

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the evidence does not establish that the 
veteran contracted poliomyelitis in service or that the 
veteran's current poliomyelitis is related to service.  
Consequently, a VA examination is not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not reveal any diagnoses of 
poliomyelitis or any signs or symptoms of poliomyelitis.  
Results of the veteran's separation examination in February 
1954 were entirely normal with no pathology noted  

Subsequent to separation, in March 1954, the veteran was 
afforded a VA examination as he had been complaining of chest 
pain.  On physical examination the only pathology noted was 
the chalazion of the lower left eyelid.  Breath sounds were 
clear with no rales, a chest X-ray was normal and heart 
sounds were clear with no murmurs.  

An April 1954 letter from the veteran's mother indicated that 
the veteran's health appeared to be normal prior to his 
enlistment.  However, after he arrived overseas he mentioned 
in a letter that he had been having some minor chest pains. 

A December 1955 Altoona VA hospital discharge summary shows 
that the veteran was stricken with anterior poliomyelitis on 
June 8, 1955 in Youngstown, Ohio.  Three days after onset he 
was admitted to St. Elizabeth Hospital where he stayed until 
October 3, 1955 at which point he was transferred to Memorial 
Hospital in Altoona, PA.  Then on December 1, 1955 he was 
transferred to the VA hospital for treatment of residual 
paralyses.  He had no use of his legs and could not lift his 
arms above the horizontal.

On February 2002 VA medical consultation the diagnosis was 
gait dysfunction secondary to polio.  It was noted that the 
veteran was ambulating with crutches and was unable to walk 
long distances secondary to weakness in the hips and legs.  
For the past 8 years he had been unable to use the stairs and 
he suffered aching exhausting pain related to strenuous 
activity that could be present anywhere but was mostly in the 
hips and arms.  

 In a June 2002 statement the veteran indicated that he had 
had experienced the chest pains during service at Fort Meade 
and that the actual onset of his polio condition was during 
service in 1954.  

A January 2003 letter from a private physician, Dr. F, 
indicated that he had treated the veteran for post polio 
syndrome since December 1990 and that the veteran had stated 
that he had polio in 1955.  The syndrome limited the 
veteran's mobility and activities of daily living and he had 
to use a wheelchair both at home and outside his home.  He 
also had to give up his occupation as a draftsman due to 
fatigue and an inability to perform physically.  His 
condition had gradually deteriorated over time.  

At his July 2004 Board hearing the veteran testified that 
while in service in 1954 he began having respiratory or heart 
problems about one month prior to leaving Japan to return to 
the United States.  He did not go to the doctor at the time 
because he was enroute home.  However, after he returned to 
the states he saw a doctor at Fort Meade.  He was not really 
sick but did not feel right as he had chest and respiratory 
pains.  The doctor just told him to go to the VA after 
returning home.  The chest pain went on for about a year and 
approximately a year after that (i.e. 15 months after 
separation) he contracted polio.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

VA regulations provide that if the first manifestations of 
acute anterior poliomyelitis present themselves in a veteran 
within 35 days of termination of active military service, it 
is probable that the infection occurred during service.  If 
they first appear after this period, it is probable that the 
infection was incurred after service. 38 C.F.R. § 3.379.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Evidence of record clearly establishes current disability as 
the veteran's poliomyelitis has resulted in the need to walk 
with crutches and an inability to walk long distances or use 
the stairs.  However, there is no medical evidence of record 
that the veteran's poliomyelitis became manifest in service 
or within the 35 days thereafter and no evidence that it is 
related to service.  Service medical records show no 
diagnosis or treatment of poliomyelitis or of poliomyelitis-
related symptoms and VA medical records indicate that he was 
first stricken with anterior poliomyelitis on June 8, 1955, 
more than a year after separation from service.  Also, none 
of the medical evidence of record shows any relationship 
between the poliomyelitis acquired in June 1955 and the 
veteran's military service.  

While the veteran alleges that his current poliomyelitis is 
related to service, as a layperson, his allegations are not 
competent evidence of a medical diagnosis or nexus.  "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Given that there is no 
competent medical evidence that the veteran's poliomyelitis 
became manifest in service or within 35 days after separation 
and no competent evidence of a nexus between current 
poliomyelitis and military service, the preponderance of the 
evidence is against this claim and it must be denied.  


ORDER

Service connection for poliomyelitis is denied.   

REMAND

As mentioned above, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  An October 2002 
letter from the RO did explain VA's and the veteran's duties 
in providing evidence and essentially notified the veteran to 
submit anything pertinent.  However, in regard to the 
evidence necessary to substantiate the claim, the letter 
erroneously informed the veteran that it was necessary to 
submit or identify evidence that would establish service 
connection rather than evidence that would establish that the 
veteran's already service-connected disability had increased 
in severity.   While later communications such as the April 
2003 rating decision and the December 2003 statement of the 
case may have provided the veteran with at least implied 
notice of the evidence necessary to substantiate the claim 
for increase, the Federal Circuit has explicitly found that 
"the duty of affirmative notification is not satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence VA found lacking 
in the claimant's presentation" and that notification 
entails "a deliberate act directed to meeting the 
requirements of section 5103."   See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Consequently, given that 
notice of the evidence necessary to substantiate the 
veteran's claim for increase was not provided in the October 
2002 VCAA notice letter or in any other appropriate VCAA 
notice letter, a remand is necessary to ensure compliance 
with this VCAA requirement.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   

Finally, the Board notes that during the Travel Board hearing 
the veteran testified that his left eye disability was having 
an adverse effect on his employment.  As such, in 
readjuducating this claim consideration should be given to an 
extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the United 
States Federal Circuit (specifically 
including notice of the evidence necessary 
to substantiate his claim for an increased 
rating for left eye chalazion; notice of 
his and VA's responsibilities in claims 
development; notice to submit everything 
in his possession pertinent to his claim 
and notice regarding effective dates of 
awards and the criteria for rating the 
veteran's left eye disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the letter should advise the 
veteran that the evidence needed to 
substantiate a claim for an extra-
schedular rating would consist of evidence 
that the case presents such an exceptional 
or unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization that would render 
impractical the application of the regular 
schedular standards.  This evidence may 
include records pertaining to lost time or 
sick leave used due to his service-
connected left eye chalazion, any 
correspondence from an employer that would 
verify the veteran's contentions, and any 
medical records showing periods of 
hospitalization for left eye chalazion.  
The veteran should then have a sufficient 
opportunity to respond.

2.  The RO should obtain all records of VA 
treatment for the veteran's left eye 
disability from November 2002 to the 
present.

3.  The RO should then readjudicate the 
claim.  The RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  The RO should also consider 
whether the case should be forwarded to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration 
under the provisions of 
38 C.F.R. § 3.321(b)(1).  Should submission 
under 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth. 

4.  If the benefit sought on appeal remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


